DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0322683 (“Baym”) in view of CN 103269737 (“Hemond”) and U.S. Publication No. 2002/0188419 (“Slate”).
	Regarding Claim 1, Baym discloses a needle-free injector system (see Fig. 1) comprising:
	A needle-free injector (11/120; Par. 50 – RE: “[t]he injection dispensing mechanism can include needle or needleless injection dispensing mechanisms” [emphasis added]) configured to deploy a dose of treatment to a patient (195) as an injection event;
	A gyroscope (Par. 92, 207) configured to monitor an orientation of the needle-free injector during the injection event (RE: “[a]gent-dispensing device 110 can optionally include one or more sensors 410 configured to monitor the use of the agent-dispensing device in either the dispensing mode or the training mode…[o]ther non-limiting examples of use sensors include… gyroscopes…” – Par. 92, wherein a “gyroscope” sensor is understood, in accordance with its customary definition as “a device that is used to sense angular rotational velocity and acceleration” such as those devices found in smartphones, videogame controllers, and the like);
	And a processor (250) configured to perform steps of:
	Detection that an actuator of the needle-free injector has been activated to deploy the dose in the injection event (see Par. 91 and 92 – RE: “pushing of a button, to activate the controllable agent-dispensing mechanism” and “use sensor 410 is a pressure or touch sensor for use in monitoring whether or not a particular component of the agent-dispensing device has been touched, e.g. a button pressed”, see also Par. 128, 129, 147, 166, 172, 173); and
	Monitoring a signal from the gyroscope during the injection event (see Par. 92 and 207); and
	Determine whether the treatment events were conducted properly (Par. 92);
	Baym discloses the invention substantially as claimed except that the gyroscope signal is specifically directed toward “determining an orientation of the needle-free injector” during the injection event to determine whether the injection event was a successful treatment event during the injection event. Rather, Baym is silent as to the precise purpose of the gyroscope and therefore relies upon the level of ordinary understanding and customary knowledge of the ordinary artisan to determine what proper purposes such a gyroscope can be used for as part of a “use sensor” arrangement. 
	However, the prior art (see Hemond) describes a related needleless injector (100) which likewise comprises a gyroscope (RE: “gyro tester” and “gyro instrument”) to monitor the operation of the device to determine whether the injector has been provided in the proper “delivery location/orientation prior to and during delivery” (Par. 81). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the processor to monitor the signal gyroscope of the invention of Baym to utilize the orientation of the device during the injection event based on the signal from the gyroscope, as disclosed by Hemond, to determine by the processor that the injection device was maintained in a property orientation/position prior to and during the injection, thereby allowing the system to determine whether the user properly operated the injection device to determine whether the injection event was a proper “treatment event”.
	Baym discloses that the processor is configured to transmit (145) information regarding the injection event to a server (150; Par. 62, 92, 121, 123, 169, 181).
	In the instant case it is not immediately clear whether Baym expressly monitors the competency of the user ONLY during a training mode or if the device will continue to monitor operation of the device after verification (180) and activation (190) of the system to provide for actual delivery of the dosage. However, continued compliance, remote monitoring is well-known in the art. For example, Slate describes a needleless injector (30) which includes various sensing arrangements (Par. 15, 48, 50) for monitoring use of the device, wherein the system is provided with a comm link (20) to communicate use data to a server (22), wherein the server determines compliance and dose monitoring data (Par. 2, 6, 7, 47) to determine whether an injection was valid or invalid and allow a clinician to confirm that proper use of the device is continued in compliance with the prescribed treatment regimen, whereby compliance can be monitored and determined both remotely via the server as well as locally via the injector’s processor (Par. 27).
	It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the system of Baym to provide for continued monitoring of use of the device even after training to via the sensor suite (including both local and remote processing of the data) to confirm successful delivery of the dos and upload that information to a remote server for review by a clinician, as disclosed by Slate, in order to confirm that the user continues to display proper competency with respect to use of the invention and has properly adhered to the prescribed treatment regimen as it pertains to dose volume, scheduling, and frequency.
	Regarding Claim 2, Baym, as modified by Slate to provide for clear continued competency and protocol adherence even after training, presents a processor which is configured to determine a likelihood that the dose of the treatment was successfully delivered to the patient and transmit this likelihood to the server (i.e. the device of Baym monitors the sensor suite to determine whether the device was used properly and therefore the use is indicative of a successful treatment event – see Abstract; Par. 92, 123, 126) – whereby the “test score” is defined to be indicative of a “likelihood” in accordance with the claims and whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to continue providing such test scores in order to monitor continued compliance and competency (in view of Slate) to allow a clinician that the user is continuing to properly use the device in accordance with the delivery technique and regimen.
	Regarding Claim 3, Baym, as modified by Slate, discloses that the server (150) comprises a processor (521) configured to perform steps of: 
Receiving (see Par. 9), at the server, information for a plurality of treatment events for the patient over a period of time, the information indicating a degree to which the patient has administered the plurality of treatment events (see Par. 123 – see also further modification in view of Slate to provide continued reports of user compliance with a treatment protocol including proper use of the system to confirm valid and invalid use statistics); 
determining a compliance rate for a treatment regimen of the patient for the plurality of  treatment events (see Par. 123, Baym; see also Abstract; Par. 6, 7 – Slate); and 
communicating, to a device associated with the patient, a message regarding an administration of at least one of the plurality of treatment events (Par. 123).
Claim(s) 4-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0322683 (“Baym”) in view of  U.S. Publication No. 2002/0188419 (“Slate”).
Regarding Claim 4, Baym discloses a needle-free injector system (see Fig. 1) comprising:
	A needle-free injector (11/120; Par. 50 – RE: “[t]he injection dispensing mechanism can include needle or needleless injection dispensing mechanisms” [emphasis added]) configured to deploy a dose of treatment to a patient (195) as an injection event;
	At least one ambient sensor (Par. 92, 207) configured to monitor an ambient condition of the needle-free injector;
	And a processor (250) configured to perform steps of:
	Detection that an actuator of the needle-free injector has been activated to deploy the dose in the injection event (see Par. 91 and 92 – RE: “pushing of a button, to activate the controllable agent-dispensing mechanism” and “use sensor 410 is a pressure or touch sensor for use in monitoring whether or not a particular component of the agent-dispensing device has been touched, e.g. a button pressed”, see also Par. 128, 129, 147, 166, 172, 173); and
	Monitoring a signal from the ambient sensor during the injection event (see Par. 92 and 207);
	Determining, based on the signal from the sensor, whether the performed event was a properly performed treatment event for a patient (Par. 70, 92).
Baym discloses that the processor is configured to transmit (145) information regarding the injection event to a server (150; Par. 62, 92, 121, 123, 169, 181).
	In the instant case it is not immediately clear whether Baym expressly monitors the competency of the user ONLY during a training mode or if the device will continue to monitor operation of the device after verification (180) and activation (190) of the system to provide for actual delivery of the dosage. However, continued compliance, remote monitoring is well-known in the art. For example, Slate describes a needleless injector (30) which includes various sensing arrangements (Par. 15, 48, 50) for monitoring use of the device, wherein the system is provided with a comm link (20) to communicate use data to a server (22), wherein the server determines compliance and dose monitoring data (Par. 2, 6, 7, 47) to determine whether an injection was valid or invalid and allow a clinician to confirm that proper use of the device is continued in compliance with the prescribed treatment regimen, whereby compliance can be monitored and determined both remotely via the server as well as locally via the injector’s processor (Par. 27).
	It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the system of Baym to provide for continued monitoring (using both remote and local processing of data) of use of the device even after training to via the sensor suite to confirm successful delivery of the dose and upload that information to a remote server for review by a clinician, as disclosed by Slate, in order to confirm that the user continues to display proper competency with respect to use of the invention and has properly adhered to the prescribed treatment regimen as it pertains to dose volume, scheduling, and frequency.
Regarding Claim 5, Baym, as modified by Slate to provide for clear continued competency and protocol adherence even after training, presents a processor which is configured to determine a likelihood that the dose of the treatment was successfully delivered to the patient and transmit this likelihood to the server (i.e. the device of Baym monitors the sensor suite to determine whether the device was used properly and therefore the use is indicative of a successful treatment event – see Abstract; Par. 92, 123, 126) – whereby the “test score” is defined to be indicative of a “likelihood” in accordance with the claims and whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to continue providing such test scores in order to monitor continued compliance and competency (in view of Slate) to allow a clinician that the user is continuing to properly use the device in accordance with the delivery technique and regimen.
Regarding Claim 6, Baym, as modified by Slate, discloses transmitting information to the server includes transmitting an indication of whether the injection event was the treatment event (i.e. the processor transmits the sensor suite data, the sensor suite data comprising an indication of whether the injection event was a proper treatment event).
Regarding Claim 7, Baym, as modified by Slate, discloses that the server (150) comprises a processor (521) configured to perform steps of: 
Receiving (see Par. 9), at the server, information for a plurality of treatment events for the patient over a period of time, the information indicating a degree to which the patient has administered the plurality of treatment events (see Par. 123 – see also further modification in view of Slate to provide continued reports of user compliance with a treatment protocol including proper use of the system to confirm valid and invalid use statistics); 
determining a compliance rate for a treatment regimen of the patient for the plurality of  treatment events (see Par. 123, Baym; see also Abstract; Par. 6, 7 – Slate); and 
communicating, to a device associated with the patient, a message regarding an administration of at least one of the plurality of treatment events (Par. 123).
Regarding Claim 8, Baym discloses that the server is configured to lock/unlock (RE: allow, disallow, or modify) a current or future treatment based on the compliance rate (i.e. unlocking of the device is based upon a user complying with proper delivery technique, i.e. a compliance level/rate, whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to lock the device in the event that the server determines the user is no longer properly using the device and therefore requires additional training/instruction.
Regarding Claim 9, Baym discloses the at least one ambient sensor includes a gyroscope (Par. 92).
Regarding Claim 11, Baym discloses the at least one ambient sensor includes an accelerometer (Par. 92).
Claim(s) 12, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0322683 (“Baym”) in view of U.S. Publication No. 2002/0188419 (“Slate”) as applied above, and further in view of WO 2015/171964 (“Fouche”).
Regarding Claims 12 and 20, Baym discloses the invention substantially as claimed except that the processor is configured to disallow the injection event unless the injector is “substantially motionless” based upon the signal from the accelerometer.  Rather, Baym fails to explicitly disclose how the “accelerometer” device, understood to detect motion, is used to determine patient competency/compliance. However, Fouche discloses a related needleless injector (Fig. 2), wherein proper operation of such an injector requires the user to “hold it stationary and normal to the skin” (Par. 77). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize the accelerometer to determine that the user is properly holding the device in a stationary manner against the skin, as disclosed by Fouche, prior to unlocking the device to ensure that the injector is properly used to inject medicament into the skin and is not accidentally moved prior to or during injection.
	Regarding Claim 13, Baym discloses that the at least one ambient sensor includes a capacitive sensor (Par. 92).
Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0322683 (“Baym”) in view of U.S. Publication No. 2002/0188419 (“Slate”) as applied above, and further in view of CN 103269737 (“Hemond”) 
Regarding Claims 10 and 17, Baym discloses the invention substantially as claimed except that the gyroscope signal is specifically directed toward “determining an orientation of the needle-free injector” during the injection event to determine whether the injection event was a successful treatment event during the injection event. Rather, Baym is silent as to the precise purpose of the gyroscope and therefore relies upon the level of ordinary understanding and customary knowledge of the ordinary artisan to determine what proper purposes such a gyroscope can be used for as part of a “use sensor” arrangement. 
	However, the prior art (see Hemond) describes a related needleless injector (100) which likewise comprises a gyroscope (RE: “gyro tester” and “gyro instrument”) to monitor the operation of the device to determine whether the injector has been provided in the proper “delivery location/orientation prior to and during delivery” (Par. 81). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the processor to monitor the signal gyroscope of the invention of Baym to utilize the orientation of the device during the injection event based on the signal from the gyroscope, as disclosed by Hemond, to determine by the processor that the injection device was maintained in a property orientation/position prior to and during the injection, thereby allowing the system to determine whether the user properly operated the injection device to determine whether the injection event was a proper “treatment event”.
Claim(s) 18 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0322683 (“Baym”) in view of U.S. Publication No. 2002/0188419 (“Slate”), and CN 103269737 (“Hemond”) as applied above, and further in view of WO 2015/171964 (“Fouche”).
Regarding Claims 18 and 19, Baym, as modified by Hemond, discloses the invention substantially as claimed except that the proper orientation of the injector is a “vertical orientation” with the gyroscope being used to determine whether the injection is made horizontal or vertical and thereby determine that a horizontal orientation is indicative of an improper injection and a vertical orientation is indicative of a proper injection. However, Fouche discloses a related needleless injector (Fig. 2), wherein proper operation of such an injector requires the user to “hold it stationary and normal to the skin” (Par. 77). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the gyroscope of the modified invention of Baym to differentiate between a vertical (i.e. normal to the skin) and horizontal (i.e. not normal to the skin) orientation, as disclosed by Fouche, in order to ensure that the device is held in the correct orientation with respect to the skin to confirm a proper versus improper injection technique.
	
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0322683 (“Baym”) in view of U.S. Publication No. 2002/0188419 (“Slate”) as applied above, and further in view of U.S. Publication No. 2017/0266370 (“Cerman”).
Regarding Claim 13 and 14, Baym, as modified, discloses the invention substantially as claimed except that the ambient sensor includes a capacitive sensor which is configured to detect a successful delivery of the dose to the patient based upon a change in skin capacitance from before the injection event to after the injection event. However, the prior art describes injection devices (100) which include capacitive sensors configured to detect changes in skin capacitance responsive to an injection event (Par. 39, 67-69, 85) in order to determine a successful rejection based upon retention/migration of the medication. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Baym to implement a capacitance sensor, as disclosed by Cerman, in order to monitor skin capacitance and determine when an injection event has successfully occurred based upon medicament migration/retention (see Cerman, Par. 15, 27, 38, 51).


Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0322683 (“Baym”) in view of U.S. Publication No. 2002/0188419 (“Slate”) as applied above, and further in view of U.S. Publication No. 2010/0174225 (“Pesach”).
Regarding Claim 15, and 16, Baym, as modified, discloses the invention substantially as claimed except that the ambient sensor includes a thermometer configured to detect a successful delivery of the dose to the patient based on a change in a skin temperature of the patient from before the injection event to after the injection event.
However, Pesach discloses a drug delivery device (100) which is provided with a sensor for continuously monitoring skin temperature before, during, and after an injection event (Par. 31, 89, 91, and 93) and detect, based on the change in temperature that an injection event has occurred (i.e. the change in temperature is correlated to vasodilation and local blood perfusion – see Par. 10, 12, 16, 22, 93). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Baym to apply a temperature conditioning step as part of the injection event and provide a continuous temperature sensor to monitor the skin temperature prior to, during, and after the injection, as disclosed by Pesach, and monitor the change in skin temperature to determine proper compliance with the injection protocols to control/enhance the pharmacokinetic profile of specific therapeutics. Specifically, both Baym and Pesach describe the delivery of insulin, therefore there is a clear expectation of benefits for the pharmacological enhancements described by Pesach and therefore clear motivation to monitor the effect of such enhancement in order to determine that a proper treatment event has occurred.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/28/2022